Case 2:20-cv-14381-BB Document 17 Entered on FLSD Docket 03/04/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 20-cv-14381-BLOOM

 DARRELL MARK BABCOCK,

        Plaintiff,

 v.

 ANDREA L. OLSON, et al.,

        Defendants.
                                       /

              ORDER ON APPLICATION TO APPEAL IN FORMA PAUPERIS

        THIS CAUSE is before the Court upon Plaintiff’s Motion to Proceed Without Prepaying

 Fees or Costs, ECF No. [16] (“Motion”), filed on March 1, 2021. The Court previously granted

 Plaintiff’s application to proceed in forma pauperis in the instant action. See ECF No. [5]. Pursuant

 to Federal Rule of Appellate Procedure 24(a)(3), “[a] party who was permitted to proceed in forma

 pauperis in the district-court action . . . may proceed on appeal in forma pauperis without further

 authorization.” Fed. R. App. P. 24(a)(3). Accordingly, it is ORDERED AND ADJUDGED that

 Plaintiff’s Motion, ECF No. [16], is GRANTED.

        DONE AND ORDERED in Chambers at Miami, Florida, on March 4, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
 Copies to:
 Darrell Mark Babcock
 18508-479
 Coleman Medium, Federal Correctional Institution
 Inmate Mail/Parcels
Case 2:20-cv-14381-BB Document 17 Entered on FLSD Docket 03/04/2021 Page 2 of 2

                                                Case No. 20-cv-20391-BLOOM/Reid


 Post Office Box 1032
 Coleman, FL 33521




                                       2
